Title: To James Madison from André Limozin, 26 January 1788
From: Limozin, André
To: Madison, James


Most Honored Sir
Havre de Grace 26st January 1788.
Mr Thoms Jefferson Ambassadr of the US at the Court of Versailles forwarded me the Letter your Excellency was so Kind as to honor me with the 8th Ulto, inclosing me Captain Fournier’s Bill of Lading for


2
Barrlls apples.
}
which were deliverd. in the most


2
dto cranberries
pityfull Condition, the fruit being




intirely rotten


1
Box containing Fruit trees which I have forwarded to Mr Jefferson in a good order.


The Kind Contents of your Excellencys Letter for which I shall be at all times Sincerely gratefull intitle me to take the Freedom to inclose you Copy of a Letter I address by the same conveyance as this to his Excy: Dr B Franklin containing my petition to Congress for a certain recompense or indemnity for my disbursements pains troubles & expences I have been at & which are related in my said Letter. I am in good hopes that Dr Franklin will not forget the promises he made me in my house to mentionn to Congress every particulars on that matter; therefore I dont doubt but he will Not refuse to lay my petition under the Consideration of Congress.
Give me leave to beg of your Excellency to render me the Service to favor me with your warm protection in that Circumstance, I am sensible that if all the Americans who have been here, could be Consulted every one would give their voice in the behalf of my petitions & that they would beg in my favor the most authentick instances of acknowledgement & gratitude however I submitt every thing to your Excellency’s Consideration, & Since your Excellency is so Kind as to return me so many thanks for the trifling troubles I have been at in complying the orders of my most worthy & Honored friend Mr Thomas Jefferson for whatever they might concern your Excellency, I can’t form the least doubt but my behavior in this Circumstance will likewise meet with your Excellency’s approbation. I have the honor to be with the highest regard Your Excellency’s Most obedient & very humble Servant,
Andre Limozin
